IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 25, 2008
                                     No. 07-60393
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

JIAN REN LIN, also known as Koj Unara

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A78 855 906


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jian Ren Lin, a native and citizen of the People’s Republic of China,
petitions for review of an order of the Board of Immigration Appeals (BIA)
dismissing an appeal of the denial of his application for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT). Lin argues
that the BIA erred in determining that he was not eligible for asylum or
withholding of removal on account of a protected ground. He also argues that
the immigration judge (IJ) violated his due process rights by failing to admit

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60393

evidence regarding the persecution of Falun Gong adherents and prison
conditions in China.     Finally, Lin challenges the IJ’s adverse credibility
determination and the IJ’s denial of his application for asylum and withholding
of removal.
      The record does not compel reversal of the BIA’s decision. Jukic v. INS,
40 F.3d 747, 749 (5th Cir. 1994). Lin’s testimony concerning his interaction with
Chinese police does not establish a sufficient nexus between his mistreatment
and a ground protected by the Immigration and Nationality Act. See id. The
BIA’s conclusion that Lin’s mistreatment was motivated by the desire to stop
Lin’s sale of Falun Gong material and to learn the names of his suppliers, rather
than because of any political opinion imputed to Lin, is supported by Lin’s
testimony.
      Lin’s arguments concerning the excluded documentary evidence likewise
fail because Lin has failed to demonstrate that he suffered substantial prejudice
by the exclusion of those documents. See Anwar v. INS, 116 F.3d 140, 144 (5th
Cir. 1997). Finally, Lin’s challenges to the IJ’s credibility determinations and
the IJ’s denial of relief are not properly before this court. Hongyok v. Gonzales,
492 F.3d 547, 549 (5th Cir. 2007). Accordingly, Lin’s petition for review is
DENIED.




                                        2